          Case 3:20-cv-00821-BLM Document 9 Filed 07/22/20 PageID.22 Page 1 of 5



1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                                   SOUTHERN DISTRICT OF CALIFORNIA
10
                                                               Case No.: 20cv821-BLM
11   KRISTINE LENORE LEWIS,

12                                            Plaintiff,       ORDER GRANTING PLAINTIFF’S
                                                               APPLICATION TO PROCEED IN
13   v.                                                        DISTRICT COURT WITHOUT
                                                               PREPAYING OF FEES OR COSTS AND
14   ANDREW SAUL, COMMISSIONER OF SOCIAL
                                                               DISMISSING COMPLAINT WITH LEAVE
     SECURITY,
15                                                             TO AMEND
                                           Defendant.
16                                                             [ECF NO. 3]
17

18           The instant matter was initiated on April 7, 2020 when Plaintiff filed a complaint “to seek
19   judicial review of the Commissioner’s decision and [to] request[] that this court reverse that
20   decision, or in the alternative, to remand this matter for a new hearing on the following grounds.”
21   ECF No. 1 at 2. That same day, Plaintiff filed an Application to Proceed in District Court without
22   Prepaying Fees or Costs. ECF No. 3. Having reviewed the complaint and motion, the Court
23   finds that Plaintiff’s complaint does not sufficiently state a claim for relief. Accordingly, Plaintiff’s
24   Application to Proceed in District Court without Prepaying Fees or Costs is GRANTED, and the
25   complaint is DISMISSED WITH LEAVE TO AMEND.
26           Application to Proceed in District Court without Prepaying Fees or Costs
27           All parties instituting any civil action, suit, or proceeding in a district court of the United
28   States, except an application for a writ of habeas corpus, must pay a filing fee. 28 U.S.C.

                                                           1
                                                                                                 20cv821-BLM
        Case 3:20-cv-00821-BLM Document 9 Filed 07/22/20 PageID.23 Page 2 of 5



1    § 1915(a). An action may proceed despite a plaintiff's failure to prepay the entire fee only if

2    she is granted leave to proceed IFP pursuant to 28 U.S.C. § 1915(a), which states:

3
            [A]ny court of the United States may authorize the commencement, prosecution
4           or defense of any suit, action or proceeding ... without prepayment of fees or
5           security therefor, by a person who submits an affidavit that includes a statement
            of all assets such [person] possesses that the person is unable to pay such fees or
6
            give security therefor.
7

8           The determination of indigency falls within the district court's discretion. California Men's

9    Colony v. Rowland, 939 F.2d 854, 858 (9th Cir. 1991), reversed on other grounds by, 506 U.S.
10   194 (1993) (“Section 1915 typically requires the reviewing court to exercise its sound discretion

11   in determining whether the affiant has satisfied the statute's requirement of indigency.”). It is

12   well-settled that a party need not be completely destitute to proceed IFP. Adkins v. E.I. DuPont

13   de Nemours & Co., 335 U.S. 331, 339-40 (1948). To satisfy the requirements of 28 U.S.C.

14   § 1915(a), “an affidavit [of poverty] is sufficient which states that one cannot because of his

15   poverty pay or give security for costs ... and still be able to provide for himself and dependents

16   with the necessities of life.” Id. at 339. At the same time, “the same even-handed care must

17   be employed to assure that federal funds are not squandered to underwrite, at public expense,

18   ... the remonstrances of a suitor who is financially able, in whole or in material part, to pull his

19   own oar.” Temple v. Ellerthorpe, 586 F. Supp. 848, 850 (D.R.I. 1984). District courts tend to

20   reject IFP applications where the applicant can pay the filing fee with acceptable sacrifice to

21   other expenses. See, e.g., Allen v. Kelley, 1995 WL 396860, at *2 (N.D. Cal. 1995) (Plaintiff

22   initially permitted to proceed IFP, later required to pay $ 120 filing fee out of $ 900 settlement

23   proceeds); Ali v. Cuyler, 547 F. Supp. 129, 130 (E.D. Pa. 1982) (IFP application denied because

24   the plaintiff possessed savings of $ 450 and that was more than sufficient to pay the filing fee).

25   Moreover, the facts as to the affiant's poverty must be stated “with some particularity,

26   definiteness, and certainty.” United States v. McQuade, 647 F.2d 938, 940 (9th Cir. 1981).

27          Plaintiff has satisfied her burden of demonstrating that she is entitled to IFP status.

28   Plaintiff’s total monthly income is $0 and she has not been employed for at least the last two

                                                      2
                                                                                             20cv821-BLM
        Case 3:20-cv-00821-BLM Document 9 Filed 07/22/20 PageID.24 Page 3 of 5



1    years. ECF No. 3 at 1-2. Additionally, Plaintiff does not receive unemployment payments,

2    disability, or any other type of public assistance such as welfare. Id. at 2. Plaintiff states that

3    she owns a 1996 Ford Ranger valued at $200. Id. at 3. In support of her application, Plaintiff

4    states that she is 53 years old, has had twelve years of special education schooling, has no

5    income or personal money, and that she lives with her parents who take care of all of her needs.

6    Id. at 5. Based on the information provided, the Court finds that Plaintiff is unable to pay the

7    required filing fee. Accordingly, Plaintiff’s motion to proceed in forma pauperis is GRANTED.

8       SUA SPONTE SCREENING PURSUANT TO 28 U.S.C. § 1915(e)(2) and § 1915(a)

9           Complaints filed by any person proceeding IFP pursuant to 28 U.S.C. § 1915(a) are
10   subject to a mandatory sua sponte screening by the Court. Lopez v. Smith, 203 F.3d 1122,
11   1127 (9th Cir. 2000); see also Alamar v. Social Security, 2019 WL1258846, at *3 (S.D. Cal. Mar.

12   19, 2019). A complaint should be dismissed sua sponte if it is (1) “frivolous or malicious;” (2)

13   “fails to state a claim on which relief may be granted;” or (3) “seeks monetary relief against a

14   defendant who is immune from such relief.” See 28 U.S.C. § 1915(e)(2); Lopez, 203 F.3d at

15   1126–27.

16          To survive, all complaints must contain “a short and plain statement of the claim showing

17   that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “[T]he pleading standard Rule 8

18   announces does not require ‘detailed factual allegations,’ but it demands more than an

19   unadorned, the-defendant-unlawfully-harmed-me-accusation.” Ashcroft v. Iqbal, 556 U.S. 662,

20   678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Furthermore,

21   “recitals of elements of a cause of action, supported by mere conclusory statements do not

22   suffice.” Id. Instead, the plaintiff must state a claim that is plausible on its face, meaning “the

23   pleaded factual content allows the court to draw the reasonable inference that the defendant is

24   liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (2009) (quoting Twombly, 550 U.S.

25   at 556, 570)). “When there are well-pleaded factual allegations, a court should assume their

26   veracity, and then determine whether they plausibly give rise to an entitlement to relief.” Iqbal,

27   556 U.S. at 679. Social security appeals are not exempt from the general screening requirements

28   for IFP cases proceeding under § 1915(e). Montoya v. Colvin, 2016 WL 890922, at *2 (D. Nev.

                                                     3
                                                                                            20cv821-BLM
        Case 3:20-cv-00821-BLM Document 9 Filed 07/22/20 PageID.25 Page 4 of 5



1    Mar. 8, 2016) (citing Hoagland v. Astrue, 2012 WL 2521753, *1 (E.D. Cal. June 28, 2012)).

2           In the context of a social security appeal, courts within the Ninth District have established

3    four elements necessary for a complaint to survive a sua sponte screening:

4
            First, the plaintiff must establish that she has exhausted her administrative
5           remedies pursuant to 42 U.S.C. § 405(g), and that the civil action was commenced
6           within sixty days after notice of a final decision. Second, the complaint must
            indicate the judicial district in which the plaintiff resides. Third, the complaint must
7
            state the nature of the plaintiff's disability and when the plaintiff claims she became
8           disabled. Fourth, the complaint must contain a plain, short, and concise statement
9           identifying the nature of the plaintiff's disagreement with the determination made
            by the Social Security Administration and show that the plaintiff is entitled to relief.
10

11   Skylar v. Saul, 2019 WL 4039650, *1 (S.D. Cal. Aug. 27, 2019) (quoting Montoya, 2016 WL

12   890922 at *2). With regard to element four, a complaint is insufficient if it merely states that

13   the Commissioner was wrong in denying a plaintiff benefits. See id.; see also Hoagland, 2012

14   WL 2521753 at *3 (“Every plaintiff appealing an adverse decision of the Commissioner believes

15   that the Commissioner was wrong. The purpose of the complaint is to briefly and plainly allege

16   facts supporting the legal conclusion that the Commissioner’s decision was wrong.”). Instead,

17   the “complaint . . . must set forth a brief statement of facts setting forth the reasons why the

18   Commissioner’s decision was wrong.” Id. at *2.

19          After reviewing the complaint, the Court finds that Plaintiff failed to state facts sufficient

20   to state a claim for relief. Plaintiff alleges “[t]here is no substantial medical or vocational

21   evidence” to support the ALJ’s conclusions; “[t]here is no substantial evidence . . . to support

22   the Commissioner’s finding that plaintiff could perform any substantial gainful activity;” the

23   evidence can only support a finding of disability; and that “[n]ew and material evidence for

24   which good cause exists for failure to submit earlier exists and warrants a remand.” ECF No. 1

25   at 2-3. The complaint does not “state the nature of the plaintiff's disability and when the plaintiff

26   claims he became disabled.” Skylar v. Saul, 2019 WL 4039650. The complaint also lacks “a

27   plain, short, and concise statement identifying the nature of the plaintiff's disagreement with

28   the determination made by the Social Security Administration.” Id. Plaintiff states that the ALJ’s

                                                       4
                                                                                               20cv821-BLM
         Case 3:20-cv-00821-BLM Document 9 Filed 07/22/20 PageID.26 Page 5 of 5



1    decision was not supported by medical or vocational evidence and that there is new and material

2    evidence that warrants remand of this matter, but no specific facts.           ECF No. 1 at 2-3.

3    Accordingly, Plaintiff’s complaint is DISMISSED WITH LEAVE TO AMEND. 1

4           IT IS SO ORDERED.

5    Dated: 7/22/2020

6

7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24   1
       The Court notes that Plaintiff’s counsel’s firm has received several dismissals in other cases for
     the same issue and has been “strongly urged” numerous times “to reconsider using form
25   complaints, which fail to comply with Rule 8 and the IFP statute and waste the Court's
26   resources.” Castro v. Saul, S.D. Ca. No. 20cv54-BEN(BLM); Irizarry v. Berryhill, S.D. Cal. No.
     19cv476-AJB(NLS); see also Williams v. Berryhill, S.D. Cal. No. 18cv2678-AJB(BLM); Maye v.
27   Berryhill, S.D. Cal. No. 19cv110-AJB(WVG); and Copenhaver v. Berryhill, S.D. Cal. No. 18cv790-
     AJB(MDD).
28

                                                      5
                                                                                             20cv821-BLM
